DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 8,925,773 to Clifton in view of US Patent 6,641,009 to French.
Regarding claim 1, Clifton discloses adjustable holster assembly, characterized in that comprises a fairing (14), a frontal stop support (78 – Figs. 7-8), a frontal stop (80) and a lever (16).  Clifton fails to disclose a rear stop.  However, French discloses a holster including a rear stop (Fig. 2 – 53, the left stop pushing laterally on the trigger guard).  It would have been obvious to one of ordinary skill to have included a rear stop in Clifton to properly position the trigger guard section of the gun, as taught by French.  The combination fails to disclose a rear stop support.  However, Clifton discloses using a support/stop configuration (see 78, 80).  It would have been obvious to one of ordinary skill to have used a support/stop configuration for the rear stop because doing so only involves a simple substitution of one known, equivalent holster insert configuration for another to obtain predictable results.
Regarding claim 5, the combination from claim 1 discloses the rear stop abuts a trigger guard outside a trigger lever of a weapon (see position of 53 – French Fig. 2), 
Regarding claim 6, the combination from claim 1 discloses the stops create force vectors in the lower parts of a trigger guard and frame, which push a gun upwards until a bolt (side) touches a superior part of the holster (depending on the size/shape of the gun, the stops create the claimed force vectors until a bolt touches the holster as claimed).
Regarding claim 7, the combination from claim 1 discloses the rear stop creates an orthogonal vector to a trigger guard of a weapon that prevents horizontal movement of the weapon within the holster assembly (depending on the size/shape of the gun, the rear stop prevents horizontal movement as claimed (see French Fig. 2)).
Claims 2-4 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clifton and French, further in view of US Patent 5,012,965 to Miller.
Regarding claim 2, the combination from claim 1 fails to disclose stops having different sizes.  However, Miller discloses a holster including different interchangeable inserts (18; Col. 3, line 65 – Col. 4, line 2).  It would have been obvious to one of ordinary skill to have included multiple different sized stops in the combination to allow for holding different types and sizes of guns, as taught by Miller.
Regarding claim 3, the combination from claim 2 discloses more than one frontal stop having different sizes which allows the coupling of different types of guns.
Regarding claim 4, the combination from claim 2 discloses the adjustment of the stops and supports (i.e. adjusting the size of the insert) allows the adjustment of the holster to several types of firearms.

Regarding claim 9, the combination from claim 2 fails to disclose using screws for all of the connections.  However, Clifton discloses using screws to secure various portions of the holster (Col. 2, lines 20-27).  It would have been obvious to one of ordinary skill to have used screws to secure the stops and stop supports because doing so only involves a simple substitution of one known, equivalent fastening element for another to obtain predictable results.
Regarding claim 10, the combination from claim 2 discloses the adjustable holster assembly is capable of being used for guns of various types, including the ones of asymmetrical trigger guard (the holster is capable of use with a wide variety of guns, including ones with asymmetrical trigger guards).
Response to Arguments
Applicant's arguments filed 7/22/2021 have been fully considered but they are not persuasive.
As to applicant’s argument that Clifton’s block and insert do not press the gun against the fairing (page 4), these elements are capable of this function, depending on the size and shape of the gun.  As shown in Fig. 8 of Clifton, the block 78 and insert 80 push the gun upwards (which would be horizontally when the holster is worn), which would press the gun against the fairing, depending on the gun size and shape.  Any differences between the disclosed invention and the prior art are not included in the claims.
As to applicant’s argument that French’s rear stop does not provide the same function as in the disclosed invention (page 5), French’s rear stop is capable of pushing the gun upward (as recited in claim 6) and preventing horizontal movement (as recited in claim 7), depending on the size and shape of the gun.  Further, the rear stop does not enter the trigger guard (as recited in claim 7).  Any differences between the disclosed invention and the prior art are not included in the claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T MCNURLEN whose telephone number is (313)446-4898.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT T MCNURLEN/Primary Examiner, Art Unit 3734